Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3386 Page 1 of 22




                  Exhibit LL
                            Exhibit 11 Page 293
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3387 Page 2 of 22




                      LITI
                      REPORTING + TRIAL SERVICES




                         Transcript of the Testimony of :

                                      Aaron Do
                                           K.J. P.

                                             V


                                   County of San Diego

                                   December 12,2016

                                         Volume      I




                                            LITIVATE REPORTING + TRIAL SERVICES
                                                    P: 877.771.3312 | F: 877.561.5538
                                                                     www.litivate.com




                            Exhibit 11 Page 294
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3388 Page 3 of 22




            Aaron Do                                                        December 12,2016

       1      responsibj-lity to go to the proper radio channel- for the
       2      incident. As you can see on this one' it says'
       3      "Three-Charlie-Delta. " It's the captain's
       4      responsibility to do that. It would be unsafe for me to
       5      operate t.he radio while driving.
       6          O. A1l right.
       7          A. And the radio's in the captain's seat, so the
       B      firefighters  don't do that.
       9          O. So as you are responding to and from cal-ls as
      10      the eng:ineer, your sole responsibitity is getting the
      11      engine there safelY?
      I2          A. Correct. .
      13          O. All right. So You arrive on scene?
      I4          A.    (Witness nods head. )
      15          O. There at B35B Holden Road?
      16           A.        Yes.
      r'7          O.        What did you see when you got there?
      1B           A.   A large number of sheriff vehicfes, and we    I
      L9      do remember having to park a number of houses away from
      20      the actual- address because of the number of sheriffs'
      2I      vehicles.
      22          O. In your recorded statement you gave to the
      23      sheriffs deputj-es, you estimated there were about 15
      24      sheriffs' vehicles there with the lights on. Is that
      25      accurate   ?



                                                                                         Page 20
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                    Exhibit 11 Page 295
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3389 Page 4 of 22




            Aaron Do                                                              December 12,2016

       1                    MR. RACINE: If You remember.
       2                             I don't recall. Like I said,
                            THE WITNESS:
       3      there were a large number of sheriff vehicles. I don't
       4      recall exactly how many there were.
       5      BY MR. MCBRIDE:
       6           O.       All right.   What did you guys do when you got
       -7
              there    ?

       B                    MR. RACINE: Vague as to "You guYS."
       9                    Can you maybe ask a more cfear question? Maybe
      10      what he did.
      11      BY MR. MCBRIDE:
      I2          O. What did you and the others on your engine do
      13      when you got there?
      L4          A. So I d,on't know exactly what the other
      15      individuals were doing right when we got there. when I
      L6      got there, I parked the vehicle, I set my wheel chocks'
      L1      and then I proceeded uP to the scene
      1B                    And I don't recall- whether or not I was with
      L9      the other two employees, or if they were ahead of me,
      20      but I do remember securing my vehicle, walking up to the
      2L      addre s s , and continuing with the call.
      ))           O.     In your recorded statement, you said that
      ZJ      Captain Bagley and Mr. Hackett went up ahead of you
      .A
      z.]     whil_e you stayed to do some things around the engine.
      25               A.   Okay.

                                                                                                  Page   21
                  LITIVATE REPORTING + TRIAL   S   ERVICES | 877 .77 1.33 1 2 | vrruvw.litivate.com

                                 Exhibit 11 Page 296
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3390 Page 5 of 22




             Aaron Do                                                      December 12,2016

      1            O. Is that what you remember happening?
      2            A. Like I sai-d, I secured my rig and      like I
      3        said, I don't recall, since it's been so long, whether
      4        or not they were in front of me or next to me, but
       5           O. So when you get there on scene, You have
       6       responsibilities particul-ar to the engine t.hat the
       1       firefighter/paramedics don' t have?
                    A. Correct.
       9             O. How long does it usually take you to get the
      r0       rig secured once you show up on scene like this?
      11             A. It all dePends on the scene'
      L2             O. AII right. So once you do get the rig secured,
      13       do you remember if you walked up t.o the house with the
      I4       other paramedi-cs, or do you remember if you walked up by
      15       yourse I f    ?


      T6            A.           I don't recall.
      I1            O.           Do you carry anything from the rig up to the
      1B       house    ?

      19                         MR. RACINE: In general or at this call-?
      20                         MR. McBRIDE: This call
      2L                         THE WITNESS:     f don't recal-l.
      22        BY MR. MCBRIDE:
      )'2.              O.       Okay. Do You, at. some point, walk up to the
      24        house?
      25                A.       Yes.

                                                                                       Page 22
                   LITIVATE REPORTING + TRIAL SERVICES | 877 '771.3312 | www.litivate.com

                                        Exhibit 11 Page 297
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3391 Page 6 of 22




            Aaron Do                                                       December 12,2016

      1           O.      What do you see when you get up there?
       )          A.      The first. thing I see as I walk up to the house
       3      at the end of the driveway where it meets the     Holden

       4      Road, I saw two sheriff deputies that were injured. And
       5      then I t.urned towards the house, and T could see the
       6      garage door was open, and I saw numerous sheriffs with
       '7
              what appeared to be them trying to secure the patient.
       I          O. Alf right,. When you show up on scene for a
       9      medical call like this, once you've secured the rr9,
      r0      assuming t.here are ot.her paramedics there, what are your
      11      responsibilities on scene?
      L2               MR. RACINE: Assumes facts. Compound. Go
      13      ahead.
      t4                  THE WITNESS: My  responsibility, as I stated
      15      earlier,    is to assist them wit.h whatever their needs
      I6      are.
      I1      BY MR. MCBRIDE:
      1B             O.All right . So it could range f rom one of t'he
      I9      medics asking you to go interview a family member to
      )n      actually jumping j-n and providing assessment or
      2I      treatment to a Patient.?
      22                  MR. RACINE: Incomplete hypothetical.
      z3                                   that sounds correcL.
                          THE WITNESS: Yeah,
      .A
      LA      Generally, I don't just go in and start treating the
      25      patient, but I will    I check vital signs is generally

                                                                                       Page 23
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                Exhibit 11 Page 298
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3392 Page 7 of 22




            Aaron Do                                                     December 12,2016

      1             O.     And what do you recall seeing?
      2             A. I recall them walking up to the deputi-es and
       3      starting to assess them. And the only thing I remember
       4      next was assisting them down to the ambul-ance.
       5          O. Do you know why Mr. Nenow and the other
       6      paramedics treated t.hose deputies? For instance, were
       1      they asked to by the other sheriff's deputies there on
              scene    ?

       9                   MR. RACINE: Calls for sPeculation.
      10                   THE WITNESS:     I don't recall a sheriff asking
      11      them to assess them.
      I2      BY MR. MCBRIDE:
      13         O. Were they already assessing and treating those
      rr)     sheriff's deputies when you showed up at the house?
      15         A. I don't recall.
      76          O. The femafe deputy, she was able to walk down to
      I1      the   ambul-ance?
      1B            A.     Yes.
      L9          O. Did you assist in wheeling the male deputy down
      20      on a gurney?
      2t          A. f don't recafl.
      22          O. How long were you down at the ambulance with
      ZJ      these two deputies before you returned to the house?
      24               MR. RACINE: Lacks foundation. Assumes facts.
      25                   THE    WITNESS: I don't recal-l the exact amount

                                                                                     Page 26
                 LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                  Exhibit 11 Page 299
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3393 Page 8 of 22




           Aaron Do                                                                    December 12,2016

      1      of time.
      2      BY MR. MCBRIDE:
      3           O.    What did You do when you were down at the
       4     ambulance with these dePuties?
       5          A. Ibelievelassist.ed     t.he female deputy into the
       6     ambul-ance. And I believe aft.er that I went back up to
       1     the scene.
       B         a. Do you recall either of these two deputies
       9     saying anything, either while you were walking down to
      10     the ambul-ance or once you goL down to the ambulance?
      11         A. I don't recal-1.
      I2         O. Do you recall these deputies saying anYthing
      13     when you were uP at the house in the driveway?
      t4          A.   I don't recaII.
      15         O. So you returned to the house aft.er assisting
      L6     the f emale deput.y into the ambulance. What's going on
      L1     when you get there? What do You see?
      1a         A. I believe the sheriffs were stifl trying to
      I9     secure the patient.
      20          O. Inside the house?
      2T          A. Yeah. I believe it was the       l-ike a   almost
      22      like the hallway between the garage into the house.
      ZJ          O. A11 right. What's going on in front. of the
      24      house that you see or hear2                                         t




      25          A. I dontt recall anything in front' of the house'

                                                                                                       Page 27
                 LITIVATE REPORTI NG + TRIAL   SE   RVIC ES | 877 .77 1.-33   1   2 | ttwvw' litivate.com

                              Exhibit 11 Page 300
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3394 Page 9 of 22




           Aaron Do                                                                 December 12,2016

       1         O. All- right. Do you know who asked you to go to
       2    t.he engine to retrieve these narcotj-cs?
       3         A. I canrt say for sure, but if it was on the
       4    enqine, it woul-d have been Aaron Hackett.
       5         O. A1l right. Do you recall actually specifically
       6    going down to the engine and retrieving the narcotics?
       1         A. I don't       I mean, I don't remember step by
       B    step going down there, buL t.hat is one of my
       9    responsibilities I will do on scene.
      10        O. All right. And did you go down and get the
      11    narcotics before or after the deputies brought
      72    Mr. Phounsy out to the driveway?
      13        A. I don't
      I4             MR. RACINE: Assumes facts. Lacks foundation.
      15             THE WITNESS: I don't recall exactly.
      I6     BY MR. McBRfDE:
      I1        O. You were present and did observe the deputies
      10
      AO    bring Mr. Phounsy out to the driveway, correct?
      L9        A. Yes.
      )n        O. How long after you very first, arrived at the
      2L     house was   it before the deputies brought Mr. Phounsy out
      ))     to the driveway?
      23                MR. RAC]NE:     Vague as to "arrived at the
      .A
      Z1     house. "   Hets been there twice.
      25                THE WITNESS: f canrt recal-l exactly                          how long

                                                                                                   Page 29
                LITIVATE RE PORTING + TRIAL   SE   RVIC ES | 877 .77 1.3.3 1 2 | urrurw. litivate.com


                              Exhibit 11 Page 301
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3395 Page 10 of 22




             Aaron Do                                                       December 12,2016

       1-      it was.
       2      BY MR. MCBRIDE:
       3           O. A second ambulance unit arrived on scene at
       4       some point?
       5            A.     Yes.
        6           O.     Do you know which unit        ?

        'l          A.     I believe it was Medic 2.
        B           O.     Do you recafl who was on Medic 2 that night?
        9           A.     Yes.
      10            O.     Who?

      11            A.     Derek       last name is Csik' C-S-I-K, and             Marc

      I2       Poynt.er.
      13            O.     Now, were you
      I4            A.     Excuse me. I said Derek. It was David.
      15          O. Were you down at the ambulance, M5, when                      M5

       I6      departed for the hosPital?
       I7         A. I don't believe so.
       1B         O. So describe t.o me what you saw when Lhe
       1,9     deput.ies brought Mr. Phounsy out to the driveway?
       20         A. So as I said, they were in that hallway or that
       2L      breezeway. And fike I said, they were attempting to
       22      secure the patient, because he was combative. I do
       23      remember t.here was a handful of deputies in there.
       24      Maybe half a dozen. And once they got him j-n
       25      restraints, they all picked him up and then brought him

                                                                                        Page 30
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www.litivate.com

                                  Exhibit 11 Page 302
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3396 Page 11 of 22




            Aaron Do                                                      December 12,2016

       1      out t.o the driveway.
       2          O. So they carried him through the garage?
       3          A. Yes.
       4          O. How were they carrying him?
       5                Let me ask you this. Was he    as Mr. Phounsy
       6      was carried, was he in a prone position?
       -l            A.   I believe so.
       B          O.      And were you able to tell- how Mr. Phounsy
                                                                 was

       9      restrained at that t.ime?
      10          A. Not exactly.
      11-         O. Were his hands bound behind his back?
      I2          A. In t.he restraints, yes.
      13          O. Were his legs bound behind his back?
      I4          A. I believe so.
      15          O    Could you tell if his hands were secured to his
      I6      legs   ?

      I1           . I can't recall exactly.
                     A


      1B          u.   How were the deputies carryinq him? Did they
      I9      have ahold of the restraints behind his back, or were
      )n      they carrying him holding onto body part.s, like limbs?
      2L          A. I can't recal-l exactly.
      22      ,   O. Did you see t.he deputies set Mr. Phounsy down?
      ZJ             A.   Yes.
      24             O.   Howdid they set him         down?

      z3             A.   What do you mean?

                                                                                     Page 31
                 LITIVATE REPORTING + TRIAL SERVICES I 877.771.3312 I www.litivate.com

                                 Exhibit 11 Page 303
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3397 Page 12 of 22




            Aaron Do                                                      December 12,2016

       1           O.    Did they set him down in a prone position?
       2           A.    I believe so.
       3           O.    Did they droP him?
       4           A.    They were holding onto him. I don't know what
       5      you mean by "droP him. "
       6          O. Did theY set him down forcefullY?
       1           A.  I -- I don't know what you consider forcefuLly'
       U      T don't know. I can't say for sure.
       9          O. Let me ask it this way. When Mr. Phounsy was
      10      set down, did he hit. the ground with force?
      11               MR. RACINE: It's vaque as to force
      I2               THE WITNESS: They set' him down, which would

      13      appear to me would be as safely as possible for them.
      I4      They didn't, l-ike, just l-et him 9o, if thatrs what you
      15      mean. I am not sure what you mean by that' but
      15      BY MR. MCBRIDE:
      I1          O. Alt right.
      18          A. I mean, he was st.iJ-l, Iike, fighting with them'
      t9      so, like I said, they set him down as safely as I woul-d
      )A      think would be Possible.
      2I          O. How far awa]a from Mr - Phounsy were you when the
      ))      deputies set him down?
       23         A. I don't recall exactlY.
       24          O.     Ten feet.?
       25          A.     I was in the front. driveway. I canrt tell                you


                                                                                      Page 32
                  L|TIVATE REPORTING + TRIAL SERVICES I 877.771.3312 | www.litivate.com

                                Exhibit 11 Page 304
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3398 Page 13 of 22




             Aaron Do                                                        December 12,201o

       1      truthful    with t.hese detectives?
       2            A     As truthful as I can remember, Yes.
       3            IJ    Did you lie to them about anYthing?
       4            A      No.

       5            O      So when you t.alked to those detectives, t.he
        6      account of the incident that you gave them at that time
       1       was the t.ruth, to the best of your abilitY?
        I           A      Yes.
        9          O. Do you recall seeing Mr. Phounsy calm                     down

      10       after the first Versed injection?
      11                MR. RACINE: Lacks foundation.
      1t                THE WITNESS: I would say no.
      13       BY MR. MCBRIDE:
      L4            O.     What about after the second dose?
      15                   MR. RACINE: Assumes facts noL in evidence.
      L6       Lacks foundation.
       I1                  THE WITNESS: I don't recafl when the second
       1B      dose was given, but I would say that depending on when
       I9      it was, I remember having the patient on the gurney and
       20      loading him int.o t.he ambulance, Medic 2, and I remember
       2L      him trying to strike me with his head as we were loading
       zz      him in. So I don't recall exactly where in relationship
               that was to the second dose of Versed.
       .A
       za.     BY MR. MCBRIDE:
       25            O.    Well, in your recorded statement, you said that

                                                                                          Page 38
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                  Exhibit 11 Page 305
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3399 Page 14 of 22




           Aaron Do                                                         December 12,2016

       1    you believed a Lakeside paramedic gave the second dose?
       2             I can't recall.
                    A.
       3        O. AII right. You al-so said that after the second
       4    dose, Mr. Phounsy started to calm down. You then put
       5    him on the gurney and loaded him up. Is that
       6        A. I don't      if t.hat's what I said, then  I
       1     donrt recal.L exactly.
       o
       U         O. Al-l right . Do you recal-I anything else that
       9     happened there in the driveway, after the deputies
      10     brought Mr. Phounsy out, but before you loaded him up                        on

      11     t.he gurney?
      I2         A. Just what I said about the head t.hing, as                       we

      13     were loading him in.
      L4         O. Was there any discussion about taking
      15     Mr. Phounsy out of the l-aw enf orcement maximum
      L6     restraints and putting him i-n your medic soft
      I1     restraints      ?

      1B                   MR, RACINE: Assumes facts not in evidence.
      19                   THE WITNESS:        f don't recall.
      20     BY MR. McBRIDE:
      2L            O.     You don't recal-l participating            in any such
      22     di s cus s ions     ?

      ZJ            A.     Not to my knowledge. Not that I can                remember,
      24     no.
      25            O.     Do you recall anybody trying to take

                                                                                        Page 39
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                     Exhibit 11 Page 306
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3400 Page 15 of 22




            Aaron Do                                                    December 12,2016

       l-    Mr. Phounsy out of the law enforcement restraints and
       2     putting him in the medic soft restraints?
       3          A. Not that I recall.
       4          O. After You returned to the house from the
       5     ambulance, when you had walked the female deputy down
       6     and helped her into the ambulance, did you go anywhere
       1     el-se, other t.han the driveway area, before you left the
       o      re s idence   ?

        9          A.  Not that I recall--
      10          O. So after returning to the house from Medic 5,
      11      you stayed there in the front driveway area until you
      L2      eventually feft the scene for good?
      13          A. Yes. I believe so.
      L4          O. Did you ever go inside the house?
      15           A.       No.

      L5           O.       Did you ever go into the backYard?
      I7           A.       No.

      18          O. Do you recal-I walking to either of the
      I9      neighbors' houses at anY Point?
      20          A. Walking to the neighbors' houses?
      2I           n
                   v.       Vac


      22           A.    I walked in front of the neighbors' houses
       23      coming from the engine and the ambulance, but. I don't
       24      remember going to a neighbors' houser oo.
       25          O. Do you recall returning to your rL9, other than

                                                                                    Page 40
                  LITIVATE REPORTING + TRIAL SERVICES 1877.7713312 | www.litivate.com

                                  Exhibit 11 Page 307
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3401 Page 16 of 22




             Aaron Do                                                             December 12,2016

       1      the one time you went to get the narcotics?
       2          A. Not that I can recall
       3           O. So as far as you remember today, after you
       4      originally arrived on scene and walked up to the house,
       5      you went back down the hill to go to Medic 5
        6           A.    Uh-huh.
        '7
                   O.      and then you went back down the hill to the
        8      rig to grab the narcotics?
        9          A. Yes.
      10           O. Ot.her than that, You were up at the house in
      11_      the driveway area?
      I2           A. Yes.
      13           O. Okay. How was Mr. Phounsy                          well, eventually
      L4       Mr. Phounsy was Placed on a gurneY?
      15            A.    Yes.
      I6            O. Do you recafl who placed him on a gurney?
       L'7         A. I betieve I assist.ed with tifting him onto the
       1B      gurney. T don't recall exactly who else was present,
       I9      wit.h   actualIy, handling the patient.
       20           O. How was he placed on the gurney? Was he in the
       2I      prone position?
       22          A. I can't say for sure, but I believe he was on
       23      his side.
       24          al
                   v.    Did you ever see Mr. Phounsy on the gurney in                              a

       25      supine pos it ion ?

                                                                                                  Page   41
                   LITIVATE REPORTI NG + TRIAL   SE   RVICES | 877 .7_7 1 .fi1 2 | www.litivate.com

                                 Exhibit 11 Page 308
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3402 Page 17 of 22




            Aaron Do                                                        December 12,2016

       1             A.   I don't recall.
       2             O.   Was   Mr. Phounsy restrained to the gurney in                any

       3      way?

       4             A.I don't    I don't. recall. I don't remember
       5      I have no idea.
        6         O. Do you recall putting seat belts on
       1      Mr. Phounsy?
                  A. I don't specifically remember doing t.hat. That
        9     is something that I generally do assist with on all-
      10      patlents when we put them onto a gurney, but I can't
      11      specifically      remember doing that for him-
       I2         O. Do you recall any discussion about any concern
       13     over Mr. Phounsy going into cardiac arrest?
       I4         A. I remember hearing a comment from a Lakeside
       15     medic.
       L6            O    Which one    ?


       L1            A    David Csik.
       18            a.   OkaY.     At. what point did Mr. Csik comment about
       I9     being concerned over         Mr   . Phounsy going into cardiac
       20     arre st ?
       2L            A    I believe it was as we were loading him into
       22     the ambulance.
                  O. Do you recal-l what Mr. Csik said?
       24         A. I can't quote him verbatim, but' it was
       25     somet.hing along the lines of these are the type of

                                                                                         Page 42
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate'com

                                  Exhibit 11 Page 309
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3403 Page 18 of 22




              Aaron Do                                                        December 12,2016

       1       patients that go into cardiac arrest.
       2           O. Af ter Mr .    wel-I, did you share Mr. Csik' s
        3      concern over Mr. PhounsY?
        4               MR. OSTERBERG: Ob ject.ion - Assumes f acts not
        5      in evidence. Misstates his testimony.
        6       BY MR. MCBRIDE:
        '7
                     O.   Let me ask it this way. Were you also
        o       concerned about Mr. Phounsy going into cardiac arrest'?
        9            A. AbsoluLely. I mean, for every patient thatrs
      10        excit.ed delirium, that.' s always a concern. For all the
      l- t-     t.raining that we've had, it's one of the thinqs that you
      T2        have to l_ook out for in that situation, especially if
      r3        somebody is under the influence of a stimulant.
      1,4            O. AIt right . And so you believed Mr. Phounsy was
      15        exhibiting signs and symptoms of excited defirium?
      I6            A. Yes.
      I1            O. And what is the criteria that you are looking
      1B        for, as a med.ic, before diagnosing somebody with excited
      I9        delirium?
      2n             A.     What symptoms are you looking for?
      21           O. Sure.
      22           A. So if you have a suspicion that they are under
      23        Some sort of stimulant, al-tered level of consciousness,
       24       abnormal behavior, agqressiveness, sweati.g, el-evated
       25       heart rate.

                                                                                           Page 43
                    LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                   Exhibit 11 Page 310
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3404 Page 19 of 22




            Aaron Do                                                         December 12,2016

       t-         O     Was Mr. Phounsy sweating?
       2          A     I don't recal-1.
       3           O    Did he have an elevated heart rate?
       4          ?{    I don't recall.
       5           ()   Was he exhibiting symptoms of hypothermia?
       6           A    I don't recall.
       1           O    What about excessive heat?
       o
       U           A.   T don'L recall.
       9          O.    But you bel j-eved that he was in a state of
      10      excited delirium?
      t1          A. Yes.
      I2          O. Other       your basis for t.hat belief , is there
      13      anything that supported your basis for that belief other
      t4      than what you just testified to?
      15          A. There       I did remember hearing on scene that
      L6      he had taken     he had been at Coachella and taken a
      r'7     large amount of drugs. I don't recal-l who exactly said
      1B      that, but when you hear that and you hear the actions
      t9      that he had exhibited, Y€s, I would believe it. was
      20      excited del-irium.
      2L          O. What do you recall, if anything, about how
      22      Mr. Phounsy was secured to the gurney?
      ZJ                 MR. RACINE: Asked and answered.
      .A
      z'r                THE WITNESS:I can't say for sure. Like f
              said, I believe he was on his side. And I do remember,

                                                                                          Page 44
                 LITIVATE REPORTING + TRIAL SERVICES | 877.77^1.3312   |   www.litivate.com

                               Exhibit 11 Page 311
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3405 Page 20 of 22




            Aaron Do                                                     December 12,2016

       1     as we were loading him in, he did headbut.t frer or lunge
       2     at rre r I guess you could say. So he couldn't have been
       3     prone.
       4      BY MR. MCBRIDE:
       5             O.   Describe how Mr. Phounsy lunged at. you?
       6             A.   So he was on the gurney. Generally, when we
       '7
              l-oad the gurney into the ambulance, one person stands to
       o      the side of the gurney so that it doesn't roll- back out
       9      f rom the ambul-ance . And, generally, that's what I do.
      10      I'11 stand on the side and help guide it in. And as I
      11      was standinq on the side, he basically kind of lunged
      I2      forward like that.
      13          O. So you saw his torso actually lunge towards
      1,4     you?
      15             A    I believe it was his torso and his head.
      I6                  MR.   McBRIDE     We I   11 mark this as Exhi-bit     3

      L7      Itrs
      18                  MR.   RACTNE:    Do you need a break or anything?
      T9                  THE WITNESS:      I am fine.
      20      BY MR. MCBRIDE:
      2L             o.   I didn't tell you this, because I assumed we
      22      would be so fast with you, but if you do need a break at
      23      any point, just l-et US know.
      24                  So    oh, this is Exhibit 3. We'11- mark this
      25      as !.lxhrbft 3. It's Lwo photographs . We'l-l- do 3A and

                                                                                     Page 45
                 LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                Exhibit 11 Page 312
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3406 Page 21 of 22




            Aaron Do                                                             December 12,2016

      1_                  DECLARATION UNDER PENALTY OF PERJURY

      2                           *       *       *      *                *

      3                 I decl-are under the penalt.y of perjury
      4         under the laws of the State of Cal-ifornia,
      5         United States of America, that. the foregoing
      6         t,estimony is true and correct.; t.hat I have read.
      7         my deposition and have made the necessary
      B         corrections, additions or changes to my answers
      9         that I deem necessary.
     10

     11-                 Dated:
                                      I '1 ll
     L2

     13

     I4
     15                                AARON DO

     1,6

      I7
      1B

      19

      20

      2I
      22'

      23

      24

      25


                                                                                                Page 68
                  LtTtvATE REPORTt NG + TRTAL SERVICES | 877   .77   1   .3312 [ www.litivate.com

                                  Exhibit 11 Page 313
Case 3:15-cv-02692-H-MDD Document 159-21 Filed 03/11/19 PageID.3407 Page 22 of 22




            Aaron Do                                                         December 12,2016

       1                          REPORTERI      S   CERTIFTCATION

       2              l, Lorraine E. Mesker, a Certified Shorthand
       3     Reporter j-n the State of California, do hereby certi-fy:
       4                 That the wit.ness in the foregoing deposition
       5      was by me duly sworn; that the deposition                was then taken
       6      before me at the time and place herein set forth;                     that
       1      the testimony and proceedings were reported by                   me

       B      stenographically       and were transcribed         througth
       9      compuLertzed transcription             under my direction;       and the
      10      foregoing is a true and correct record of the testimony
      11      and proceedings taken at that time
      I2                 I further     certify       that f am not of counsel or
      13      attorney for ej-ther or any of the parties               in the
      74      foreg:oing proceeding and caption named or in any way
      15      interested j-n the outcome of the cause in said caption.
      76                 The dismantling,        unseali.g,       or unbj-nding of the
      1,1     original   transcript     will     render the reporter's
      1B      certificates    null and void.
      19                 IN   WITNESS WHEREOF/         I have subscribed my         name

      20      this 22nd day of December, 2016.
      2I
                              _x_      Reading and Signing was requested.
      22                               Reading and Signing was waived.
                                       Reading and Signing was noL requested

      24
                                                  /orrauu     f   /il/*s{nn
                                     LORRAINE E. MESKER, CSR NO. 6499,               RPR



                                                                                     Page 70
                 LITIVATE REPORTING + TRIAL SERVICES I 877.771.33121 wvwv.litivate.com

                                Exhibit 11 Page 314
